 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CEDRIC DASHUN HUNT,                               No. 2:19-CV-0737-TLN-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    PARAM S. PABLA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 1). Plaintiff alleges

19   various claims related to the validity of his sentence. For the reasons set forth below, this Court

20   recommends the complaint be dismissed without leave to amend.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                        I. SCREENING REQUIREMENT AND STANDARD

 2                  The Court is required to screen complaints brought by prisoners seeking relief

 3   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

 4   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

 5   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

 6   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 8   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 9   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

10   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

11   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

12   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

13   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

14   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

15   omitted).

16                  Prisoners proceeding pro se in civil rights actions are entitled to have their

17   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

18   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

19   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

20   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation
21   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

22   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

23   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

24   omitted); Moss, 572F.3d at 969.

25   ///

26   ///
27   ///

28   ///
                                                        2
 1                                  II. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff alleges he was wrongfully convicted of “VC 10851 motor vehicle theft”

 3   and “PC 496(a) receiving known motor vehicle”. Plaintiff alleges this is because “nothing

 4   showed that [he] took and exercised control over [the] stolen vehicle.” Plaintiff further alleges

 5   that he should not have been convicted because of evidence showing his codefendant in the case,

 6   not Plaintiff, was behind the wheel of the stolen vehicle and in possession of the shaved keys.

 7   Lastly, Plaintiff states his fines should not have been conditions of his mandatory supervision.

 8

 9                                           III. DISCUSSION

10                  As currently set forth, the Court finds Plaintiff does not allege a constitutional or

11   statutory violation currently cognizable under § 1983.

12          A.      Judicial Immunity

13                  Beginning first with the claim against Defendant Orr. Judges are absolutely

14   immune from damage actions for judicial acts taken within the jurisdiction of their courts. See

15   Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988) (per curiam). This immunity is lost

16   only when the judge acts in the clear absence of all jurisdiction or performs an act that is not

17   judicial in nature. See id. Judges retain their immunity even when they are accused of acting

18   maliciously or corruptly, see Mireles v. Waco, 502 U.S. 9, 11 (1991) (per curiam); Stump v.

19   Sparkman, 435 U.S. 349, 356-57 (1978), and when they are accused of acting in error, see Meek

20   v. County of Riverside, 183 F.3d 962, 965 (9th Cir. 1999). This immunity extends to the actions
21   of court personnel when they act as “an integral part of the judicial process.” See Mullis v. U.S.

22   Bankruptcy Court, 828 F.2d 1385, 1390 (9th Cir. 1987).

23                  Here, the complaint indicates Defendant Joseph Orr is a judge. Because judges

24   have absolute immunity from actions for judicial acts taken within the jurisdiction of their courts,

25   and Plaintiff seeks to hold Defendant Orr liable for such judicial acts, Defendant Joseph Orr is

26   absolutely immune from Plaintiff’s civil rights action.
27   ///

28   ///
                                                        3
 1          B.      Prosecutorial Immunity

 2                  Turning to Defendant Sanchez. Prosecutorial immunity protects eligible

 3   government officials when they are acting pursuant to their official role as advocate for the state.

 4   See Imbler v. Pachtman, 424 U.S. 409, 430 (1976). This immunity extends to actions during both

 5   the pre-trial and post-trial phases of a case. See Demery v. Kupperman, 735 F.2d 1139, 1144 (9th

 6   Cir. 1984). State prosecutors are entitled to absolute prosecutorial immunity for acts taken in

 7   their official capacity. See Kalina v. Fletcher, 522 U.S. 118, 123-25 (1997).

 8                  Here, the complaint indicates Defendant Amanda Sanchez is a deputy district

 9   attorney. Because state prosecutors have absolute immunity from actions taken within their

10   official capacity, and Plaintiff seeks to hold Defendant Sanchez liable for her official acts,

11   Defendant Amanda Sanchez is also immune from Plaintiff’s civil rights action.

12          C.      Private Parties

13                  As to Defendant Pabla, private parties are generally not acting under color of state

14   law. See Price v. Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991); see also Simmons v. Sacramento

15   Cty. Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (explaining that a lawyer in private

16   practice does not act under color of state law).

17                  Here, the complaint indicates Defendant Param S. Pabla is a private attorney.

18   Private attorneys are not generally acting under color of state law. Because a § 1983 claim can

19   only be brought against defendants acting under color of any statute, ordinance, regulation,

20   custom, or usage of any State, and there is no indication Defendant Param was acting under color
21   of any statute, ordinance, regulation, custom, or usage of any State, Plaintiff’s § 1983 civil rights

22   claim cannot proceed against Defendant Param S. Pabla. See Simmons, 318 F.3d at 1161.

23          D.      Heck Bar

24                  When a state prisoner challenges the legality of his custody and the relief he seeks

25   is a determination that he is entitled to an earlier or immediate release, such a challenge is not

26   cognizable under 42 U.S.C. § 1983 and the prisoner’s sole federal remedy is a petition for a writ
27   of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v. Shimoda,

28   131 F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.
                                                        4
 1   1995) (per curiam). Thus, where a § 1983 action seeking monetary damages or declaratory relief

 2   alleges constitutional violations which would necessarily imply the invalidity of the prisoner’s

 3   underlying conviction or sentence, or the result of a prison disciplinary hearing resulting in

 4   imposition of a sanction affecting the overall length of confinement, such a claim is not

 5   cognizable under § 1983 unless the conviction or sentence has first been invalidated on appeal, by

 6   habeas petition, or through some similar proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-

 7   84 (1994) (concluding that § 1983 claim not cognizable because allegations were akin to

 8   malicious prosecution action which includes as an element a finding that the criminal proceeding

 9   was concluded in plaintiff’s favor); Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997)

10   (concluding that § 1983 claim not cognizable because allegations of procedural defects were an

11   attempt to challenge substantive result in parole hearing); cf. Neal, 131 F.3d at 824 (concluding

12   that § 1983 claim was cognizable because challenge was to conditions for parole eligibility and

13   not to any particular parole determination); cf. Wilkinson v. Dotson, 544 U.S. 74 (2005)

14   (concluding that § 1983 action seeking changes in procedures for determining when an inmate is

15   eligible for parole consideration not barred because changed procedures would hasten future

16   parole consideration and not affect any earlier parole determination under the prior procedures).

17                   Here, Plaintiff alleges he was wrongfully convicted of motor vehicle theft under

18   California Vehicle Code 10851 and receiving the stolen vehicle under California Penal Code

19   496(a) because his conviction was based on insufficient evidence. Plaintiff further alleges the

20   fines he received should not have been conditions of his mandatory supervision. These claims
21   amount to a collateral challenge to Plaintiff’s underlying conviction and the resolution of these

22   claims would necessarily invalidate Plaintiff’s conviction and subsequent sentence. For that

23   reason, these claims are not properly brought under § 1983, but rather should be brought under

24   the § 2254 habeas statute. See Heck, 512 U.S. at 487 (holding when a judgment in favor of the

25   plaintiff would necessarily imply the invalidity of his conviction or sentence the complaint must

26   be dismissed unless the conviction or sentence has been invalidated).
27   ///

28   ///
                                                        5
 1          E.      Causal Link

 2                  Additionally, even if Defendant Orr did not receive absolute judicial immunity,

 3   Defendant Sanchez did not receive complete prosecutorial immunity, Defendant Param was

 4   considered a state actor, and Plaintiff’s claims were not Heck bared, Plaintiff’s complaint still

 5   cannot pass screening as it fails to allege a causal link between the actions of the defendants and

 6   the alleged deprivations.

 7                  To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual

 8   connection or link between the actions of the named defendants and the alleged deprivations. See

 9   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

10   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of

11   § 1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

12   an act which he is legally required to do that causes the deprivation of which complaint is made.”

13   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations

14   concerning the involvement of official personnel in civil rights violations are not sufficient. See

15   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth

16   specific facts as to each individual defendant’s causal role in the alleged constitutional

17   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

18                  Here, Plaintiff alleges all three Defendants wrongfully convicted him of motor

19   vehicle theft under California Vehicle Code 10851 and receiving the stolen vehicle under

20   California Penal Code 496(a). However, Plaintiff does not specifically name or address any
21   individual Defendant in the substantive portion of the complaint, nor does Plaintiff allege how the

22   Defendants’ personal conduct violated Plaintiff’s constitutional or statutory rights. Because

23   Plaintiff fails to allege any facts indicating which Defendant engaged in the alleged

24   unconstitutional action, Plaintiff has failed to satisfy Rule 8 pleading standard.

25   ///

26   ///
27   ///

28   ///
                                                        6
 1                                          IV. CONCLUSION

 2                  Because it does not appear possible that the deficiencies identified herein can be

 3   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

 4   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

 5                  Based on the foregoing, the undersigned recommends that Plaintiff’s complaint be

 6   dismissed with prejudice.

 7                  These findings and recommendations are submitted to the United States District

 8   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court. Responses to objections shall be filed within 14 days after service of

11   objections. Failure to file objections within the specified time may waive the right to appeal. See

12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13

14

15

16   Dated: June 14, 2019
                                                            ____________________________________
17                                                          DENNIS M. COTA
18                                                          UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        7
